BOYCE F. MARTIN, JR. Circuit Judge,
dissenting.
I join Judge Lively’s dissent from the opinion of the court. I would go further, however, and delineate once and for all what is acceptable and what is not acceptable when free speech collides with freedom from government endorsement of religion.
The First Amendment does not confer absolute rights of freedom of speech. Reasonable restraints on time, place, and manner of speech in public forums are upheld as long as the restrictions are necessary to achieve a valid state purpose. Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293, 104 S.Ct. 3065, 3068, 82 L.Ed.2d 221 (1984). Government regulation of speech in public forums is permissible if it is content neutral, is narrowly tailored to serve a significant government interest, and leaves open ample alternate channels of communication. Id. Freedom from governmental endorsement of any re*1555ligion is a valid state purpose, which in this case could be implemented by refusing to allow religious groups to leave religious symbols in Calder Plaza. In my opinion, such a restraint is appropriate. Yet the majority opinion rejects this solution out of hand.
My saddest objection to the majority opinion is that it overrules without explanation our prior decisions in ACLU v. City of Birmingham, 791 F.2d 1561 (6th Cir.), cert. denied, 479 U.S. 939, 107 S.Ct. 421, 93 L.Ed.2d 371 (1986); ACLU v. Wilkinson, 895 F.2d 1098 (6th Cir.1990); Doe v. City of Clawson, 915 F.2d 244 (6th Cir.1990); Grand Rapids I, 922 F.2d 303 (6th Cir.1990); and Congregation Lubavitch v. City of Cincinnati, 923 F.2d 458 (6th Cir.1991).
The majority opinion opens every downtown public park to any form of religious symbol. In this case, a purely religious symbol was left unattended in a public park. The disclaimers were of little value. The majority upholds the right of private parties to leave religious symbols throughout the park on any occasion as an element of free speech. Because different religions celebrate various events in their religious year at different times, Calder Plaza could be filled with religious items year round. These religious symbols may, and probably will, give the impression that the city of Grand Rapids endorses some religion. As Judge Lively argues so well in his dissenting opinion, such an impression was created by the menorah in this case. The city simply cannot allow anyone to place religious symbols in Calder Plaza if those symbols leave that impression that the city endorses religion. The First Amendment protects Chabad House’s right to say anything it wants to say in Calder Plaza, but the First Amendment does not mandate allowing Chabad House to leave a religious symbol, which creates the appearance of government-endorsed religion, on the square.
Judge Lively’s quote from Justice Stevens’ opinion in Allegheny County v. Greater Pittsburgh ACLU, 492 U.S. 573, 650-51, 109 S.Ct. 3086, 3131-32, 106 L.Ed.2d 472 (1989) (Stevens, J., concurring in part and dissenting in part), reflects my belief as well as it can be written. Thus, I respectfully dissent.